Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1711
                        Lower Tribunal No. F14-700
                           ________________


                           Edward R. Brown,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.